DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, (US 2007/0047483) in view of Kimura (US 20050053038). 
Regarding claims 1, 9,  Khan teaches an integrated circuit comprising circuitry configured to cause a communication apparatus to execute a process, wherein the process includes: 
mapping a plurality of control channels, a plurality of subcarriers being divided into a plurality of blocks, each of the plurality of control channels being distributedly mapped to at least two of the plurality of blocks, and a mapping pattern of the plurality of control channels to one of the at least two of the plurality of blocks being different from a mapping pattern of the plurality of control channels to the other of the at least two of the plurality of blocks; and a transmitter which, in operation, transmits the plurality of control channels (Fig. 5, CELL A allocation has different pattern for SB and CB1).
	Khan does not explicitly teach a transmitter which, in operation, transmits the plurality of control channels. 
	Kimura teaches a transmitter transmits the plurality of control channels ([0016], “transmits ….CQI ... to the base station"). 
	At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Kimura in the system disclosed by Khan for the purpose of improve reception quality based on mobile terminal’s feedback information. 

Regarding claim 2, Kahn in view of Kimura further teaches: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuity, wherein the at least one output, in operation, outputs data (Kahn, Fig. 4, input are the most left arrows and output are the SB mapping and CB mapping).

Regarding claims 3, 12 Khan in view of Kimura further teaches the plurality of control channels are mapped such that a sequence of the plurality of control channels is different between the at least two of the plurality of blocks (Khan, Fig. 5, first sequence SB-CB1, second sequence is CB1-SB depends on how blocks are ordered). 
 
Regarding claim 4, 13, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that a sequence of the plurality of control channels is different between cells (Khan, Fig. 5, Cell A and Cell B). 
 
Regarding claim 5, 14, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped to a symbol other than a first symbol in a subframe (Khan, Fig. 5, see CB1). 
 
Regarding claim 6, 15, Khan in view of Kimura further teaches the plurality of control channels are mapped to blocks that are set to distributed resource block among the plurality of blocks (Khan, Fig. 5, Cell A). 
 
Regarding claim 7, 16, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that the plurality of control channels are uniformly distributed to the at least two of the plurality of blocks (Khan, Fig. 5, Cell A). 
 
Regarding claim 8, 17, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that a combination of the plurality of control channels mapped to each of the at least two of the plurality of blocks is same (Khan, Fig. 6, Cell A, allocated blocks at f8 and allocated blocks at f6). 
 
Regarding claim 9, 18, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that a sequence of the plurality of control channels is cyclically shifted between the at least two of the plurality of blocks (Khan, Fig. 5, first sequence SB-CB1, second sequence is CB1-SB depends on how blocks are ordered). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 9936505. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a broader recitation.

Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 9,504,040. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a broader recitation.


Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 8,929,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a broader recitation.

Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 9,066,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a broader recitation.


Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 9,258,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a broader recitation.

Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10.568,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a different wording. 

Claims 1, 3-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,166,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the same subject matter as the claims of the above patent with a different wording. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/
Primary Examiner, Art Unit 2413